Title: To Thomas Jefferson from Benjamin Smith, 4 March 1808
From: Smith, Benjamin
To: Jefferson, Thomas


                  
                     4th: March 1807 1808
                     
                  
                  General Smith (of No. Carolina) most respectfully presents the Print of an old friend to the President of the United States, being highly gratified by finding it would be acceptable. The delay has arisen from a difficulty in procuring a frame, which is inferior to his wishes—
                  If upon inspection it affords any agreeable sensations by assisting the recollection of a Countenance always animated by that Benevolence & Philanthrophy which eminently possessed the Soul of a Patriot who highly loved and honored the President & who enjoyed the proud distinction of acting with him at a time which tried men’s Souls, the purpose of sending it will be completely attained—
               